DETAILED ACTION
This office action is in response to applicant’s filing dated June 21, 2022 and August 10, 2022.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2022 has been entered.
 
Status of Claims
Claim(s) 1, 5-8, and 10-16 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed June 21, 2022.  Acknowledgement is made of Applicant's amendment of claim(s) 1, 13, and 16.  Claims 2-4 and 10 were previously canceled.
Priority
The present application is a national stage entry of PCT/EP2015/060991 filed on May 19, 2015, which claims benefit of foreign priority to EPO 14169642.7 filed on May 23, 2014.  The effective filing date of the instant application is May 23, 2014. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-8, 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jie et al (CN 101352417A, English machine translation provided, cited in a previous Office Action) in view of Scheuring al (WO 2012/007352 Al, US 2013/0267605 Al utilized as English Translation, cited in a previous Office Action).
The instant claims require a composition comprising ambroxol hydrochloride and hydroxyethylcellulose which is substantially free from glycerol and from sugar alcohols.  Ambroxol has the structure:
Ambroxol

    PNG
    media_image1.png
    650
    650
    media_image1.png
    Greyscale

Regarding claims 1, 5, 6, and 8, Jie teaches a cough syrup consisting of water, ambroxol hydrochloride at .3g/100ml, a suitable thickener, i.e. sugar at 30g/100ml, a sweetener, i.e. stevioside at .03g/100ml, a preservative, i.e. sodium benzoate (benzoic acid) at .2g/ml and flavorings at .15g/100ml, useful as a mucolytic medication (p. 1-2 of the English Translation). The compositions are free of glycerol and sugar alcohols.  
Jie does not expressly teach hydroxyethylcellulose as the thickener at the concentration of instant claims 8 and 10, the viscosity of the syrup of instant claims 1 and 11, the concentration of water of claim 7, or sucralose as the sweetener at the concentration of instant claims 8 and 10.
However, Scheuring teaches an aqueous composition comprising bromhexine (title) which is particularly suitable as a cough elixir or cough syrup [0009].  Bromhexine has the structure: 
Bromhexine

    PNG
    media_image2.png
    220
    229
    media_image2.png
    Greyscale

while this is not identical to the claimed compound ambroxol:

    PNG
    media_image1.png
    650
    650
    media_image1.png
    Greyscale
 , it is noted that these compounds are structurally similar.  These compounds differ in that bromhexine contains a methyl group on the chain N and no substituent on the cyclohexane ring, while ambroxol contains no substituent on the chain N and a hydroxyl group on the cyclohexane ring.  Therefore, while the compounds are not identical, they are sufficiently close in structure that one of skill in the art would expect such compounds to possess similar properties, thus it would be obvious to use similar excipients to formulate compositions with a reasonable expectation of success, absent factual evidence to the contrary.  
MPEP 2144.09: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) as is stated in MPEP 2144.09.0038.
Scheuring teaches one particular embodiment of the invention relates to compositions that are free from sugar alcohols [0015]; and composition consisting of a) bromhexine in an amount of 0.04 g to 0.4g, b) thickener in an amount of 0.005 g to 5 g, c) sweetener in an amount of 0.01 g to 10 g, d) other suitable additives selected from among preservatives, acid regulators, antifoamers, flavourings and colourings, in an amount of 0 to 10 g and e) water ad 100 ml [0032-0037].  Scheuring teaches the compositions contain a suitable thickener; in this way the compositions can be adjusted to the required viscosity depending on the desired form of preparation; as a result, the compositions contain the thickener in an amount that is suitable for achieving the desired viscosity; usually, the compositions according to the invention contain the thickener in an amount of 0.05 to 5g based on 100 ml of the composition; and in particular the thickener used is hydroxyethylcellulose [0018].  Scheuring further teaches the compositions are usually characterised by a viscosity in the range from 50 mPas to 30 Pas at a temperature of 20° C [0019]; one particular embodiment relates to a composition to the invention wherein the composition is a cough elixir or cough syrup; these special preparation forms usually have a viscosity of at least 100 mPas and in particular at least 120mPas, at a temperature of 20°C; the amount of thickener present is usually in the range from 0.1 to 1 g based on 100 ml [0020].
As such, since Jie teaches a composition consisting of ambroxol hydrochloride, a thickener, a sweetener, sodium benzoate (benzoic acid), flavorings, and water, and since Scheuring teaches compositions comprising a structurally similar compound comprising a sweetener, preservatives, flavorings, water and hydroxyethylcellulose as the thickener and that hydroxyethylcellulose in amounts within the claimed amounts produces a composition within the claimed viscosity range, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to include hydroxyethylcellulose as the thickener in the compositions taught by Jie with an expectation of success, since the prior art establishes that hydroxyethylcellulose is a suitable thickener for use in formulating a cough syrup with a viscosity within the instantly claimed range with structurally similar compounds.
Taken together, all this would result in the practice of the method of claims 1, 5, 6, 8, 11, and 12 with a reasonable expectation of success.


Regarding claim 7, Jie teaches adding purified water to adjust the concentration of the composition after mixing all the components (see page 1, 1st paragraph of translation).  However, Jie does not explicitly teach the composition has a water content of at least 77% by weight.  However, Scheuring teaches “aqueous compositions” preferably denotes compositions in which the solvents consist of at least 80% by weight and more preferably at least 90% by weight of purified water to adjust the concentration [0016], ranges encompassing the instantly claimed at least 77% water.  It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the amounts of water suggested by Scheuring in the compositions taught by Jie with an expectation of success, since the prior art establishes that formulating compositions with at least 80% by weight is suitable for formulating a cough syrup with structurally similar compounds.
Taken together, all this would result in the practice of the method of claim 7 with a reasonable expectation of success.

Regarding claim 10, Jie does not explicitly teach the sweetener is the claimed sucralose.  However, Scheuring teaches usually the compositions contain a suitable sweetener; sweeteners are used which are different from sugar alcohols, i.e. in this embodiment the compositions are free from sugar alcohols [0021]; the sweetener sucralose is particularly preferred [0022]; the compositions contain the sweetener in an amount of 0.01 g to 10g based on 100 ml of the composition [0023].  It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize sucralose as the sweetener in the formulation of Jie at the instantly claimed concentration, since the sucralose was known to be an appropriate sweetener in syrup formulations of structurally similar compounds, when employed at the instantly claimed concentration. 
Taken together, all this would result in the practice of the method of claim 10 with a reasonable expectation of success.

Regarding claim 15, as set forth above, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate a composition consisting of ambroxol hydrochloride (.3g/100ml); a thickener, hydroxyethylcellulose  (0.005 g to 5 g/100ml); a sweetener, sucralose (0.01 g to 10g based on 100 ml); sodium benzoate (benzoic acid) (0.2g/100ml), flavorings (0 to 10 g based on 100 ml); and water ad 100 ml.  The amounts taught by the cited art overlap the instantly claimed amounts.  MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
Taken together, all this would result in the composition of claim 15 with a reasonable expectation of success.

Regarding claims 13, 14, and 16, the cited art does not explicitly teach the disclosed composition comprises less than 0.05% of C14H16Br2N2O*HCl and/or less than 0.05% C16H22Br2N2O3*HCl after storage for six months at 40°C, 75% humidity (instant claims 13 and 16) or that the composition has a lower rate of decomposition when compared to a cough syrup also containing glycerol and sugar alcohols (instant claim 14).  However, the above stability parameters depend, among other things, from the specific components, relative amounts, type of formulation, and pH of the formulation etc., all of which seem to be the same or very similar to the composition made obvious by the prior art (see above rejection).
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the formulations if sildenafil that will result from the teachings of the prior art does not possess the same material, structural and functional characteristics of the formulation claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the formulation used in the instantly claimed method is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
Taken together, all this would result in the composition of claims 13, 14, and 16 with a reasonable expectation of success.
Response to Arguments
The Declaration of Annette Zamponi under 37 CFR 1.132 filed June 21, 2022 is insufficient to overcome the rejection set forth in the last Office action and is addressed in the response to the arguments set forth below.  

Applicant argues:
Applicant previously explained in detail that there are structural differences between ambroxol hydrochloride and bromhexine and because of these differences the skilled artisan would not be motivated to rely on the disclosure of Scheuring as it pertains to bromhexine when seeking to formulate cough syrups containing ambroxol hydrochloride. The Office rejected these arguments noting that "Applicant has not provided sufficient evidence that the skilled artisan would not expect that similar excipients would not be suitable to formulate either compound in a stable composition."  The Zamponi Declaration confirms Applicant's previous statements. It establishes that there are structural differences between ambroxol hydrochloride and bromhexine.  Because of these structural differences, bromhexine and ambroxol have different pharmacokinetics.  Ambroxol takes longer to reach a maximum level of blood circulation and the concentration in lung tissues after oral administration is 15-20 times higher than in plasma.  These structural differences also result in differences when trying to generate liquid compositions. "[B]ecause of these structural differences, bromhexine and ambroxol behave differently when trying to generate liquid compositions. For example, bromhexine is non-polar and has a solubility of < 1 mg/ml.  In contrast, ambroxol is polar and has a much higher solubility of 5 mg/ml.  As Dr. Zamponi explains, "[d]ue to the polarity, ambroxol has improved solubility in water. This increased solubility makes it easier to generate liquid formulations containing ambroxol hydrochloride when compared to bromhexine." Id at 9. Thus, the skilled artisan would recognize that the amounts in Scheuring as they pertain to bromhexine are not necessarily suitable for use with ambroxol.  Based on these structural differences and the different properties, the skilled artisan would not expect liquid composition, such as a liquid syrup, designed to be formulated for bromhexine to be equally suitable for ambroxol. In particular, the skilled artisan would not expect such bromhexine formulations to be equally suitable in the same amounts for ambroxol.  Accordingly, the skilled artisan would not be motivated to rely on the disclosure of Scheuring. Thus, the skilled artisan would not be motivated to combine Jie and Scheuring. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In the instant case, the Examiner acknowledges that ambroxol and bromhexine have differences in pharmacokinetic properties and solubilities as stated by the Declarant.  While differences in solubility in water would not be unexpected, one of ordinary skill in the art would reasonably expect that structurally similar compounds would possess similar properties in many excipients.  Moreover, hydroxyethylcellulose is a known thickening agent, widely used in pharmaceutical formulations in a wide range of viscosity types; and hydroxyethyl cellulose grades differ principally in their aqueous solution viscosities which range from 2–20 000 mPa s for a 2% w/v aqueous solution, as evidenced by Rowe et al (Handbook of Pharmaceutical Excipients, 6th edition, 2009, pp. 311-314).  Thus, as set forth above, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to include hydroxyethylcellulose as the thickener in the compositions taught by Jie with an expectation of success, since the prior art establishes that hydroxyethylcellulose is a suitable thickener for use in formulating a cough syrup with a viscosity within the instantly claimed range with structurally similar compounds.  The Declaration has not provided sufficient evidence that hydroxyethylcellulose was known to be unsuitable for formulating formulations comprising ambroxol or that ambroxol formulations comprising hydroxyethylcellulose possess unexpected properties.

Applicant argues:
Dr. Zamponi further notes that the skilled artisan at the time of the invention considering the disclosure of Scheuring, would not have been able to predict that a cough syrup, which is free of glycerol and free of sugar alcohols, and which contains 0.1 g to 1.0 g based on 100 mL of the cough syrup of ambroxol and hydroxyethylcellulose in an amount of 0.01 g to 1.0 g based on 100 mL of the cough syrup would have: (1) a viscosity in the range from 1 mPa.s to 30 Pa.s at a temperature of 20°C as required by claim 1; and (2) a stability profile as required by claims 13 and 15.  Nothing in the disclosure of Jie in view of Scheuring contradicts the Zamponi declaration. There is no teaching or suggestion in any of the cited art that the skilled artisan seeking to generate ambroxol hydrochloride compositions would be motivated to rely on a disclosure of bromhexine compositions. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Obviousness does not require absolute predictability, only a reasonable expectation of success, i.e., a reasonable expectation of obtaining similar properties. See, e.g., In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988).  In the instant case, hydroxyethylcellulose is a known thickening agent widely used in pharmaceutical formulations and taught to be suitable for formulating a cough syrup with a structurally similar compound.  As set forth above, a person of ordinary skill in the art before the effective filing date of the claimed invention would have a reasonable expectation of success that including hydroxyethylcellulose as the thickener in the compositions taught by Jie one would achieve a composition with the desired viscosity, since the prior art establishes that hydroxyethylcellulose is a suitable thickener for use in formulating a cough syrup with a viscosity within the instantly claimed range with structurally similar compounds.  With regard to the argument that the cited art does not teach or suggest the stability profile, the claimed stability parameters depend, among other things, from the specific components, relative amounts, type of formulation, and pH of the formulation etc., all of which seem to be the same or very similar to the composition made obvious by the prior art (see above rejection).
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the formulations if sildenafil that will result from the teachings of the prior art does not possess the same material, structural and functional characteristics of the formulation claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the formulation used in the instantly claimed method is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

Conclusion
Claims 1, 5-8, and 10-16 are rejected.
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rayna Rodriguez/             Examiner, Art Unit 1628